Case 1:19-cv-11509-TLL-RSW ECF No. 34 filed 09/15/20               PageID.207       Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION



ROBERT TAYLOR BROWN #742378,

                     Plaintiff,
v.                                                        Case No. 19-cv-11509
                                                          Honorable Thomas L. Ludington
KELLI KLOTZ, C/O NEVINS,                                  Magistrate Judge R. Steven Whalen
C/O CRANE, C/O MUZINS,
HEARING INVESTIGATOR
SALINAS, and WARDEN K.
LINDSEY,

                  Defendants.
__________________________________________/

  OPINION AND ORDER OVERRULING OBJECTION, ADOPTING REPORT AND
 RECOMMENDATION, AND DENYING DEFENDANT’S MOTION FOR SUMMARY
                          JUDGMENT

       On May 22, 2019, Plaintiff Robert Taylor Brown, a prison inmate in the custody of the

Michigan Department of Corrections (“MDOC”), filed a pro se civil complaint under 42 U.S.C. §

1983 alleging that several MDOC employees violated his rights under the United States

Constitution. ECF No. 1. On September 4, 2019, all pretrial matters were referred to Magistrate

Judge R. Steven Whalen. ECF No. 18. On November 18, 2019, Defendant Kelli Klotz moved for

summary judgment on the affirmative defense that Plaintiff failed to exhaust his administrative

remedies pursuant to 42 U.S.C. § 1997e(a). ECF No. 23. On August 17, 2020, Magistrate Judge

Whalen issued his report, recommending that Defendant’s motion for summary judgment be

denied. ECF No. 32. Defendant filed a timely objection to the Report and Recommendation on

August 31, 2020. ECF No. 33. For the reasons stated below, the objection will be overruled, the

report and recommendation will be adopted, and Defendant’s motion will be denied.
Case 1:19-cv-11509-TLL-RSW ECF No. 34 filed 09/15/20                   PageID.208       Page 2 of 6




                                                 I.

                                                 A.

       Plaintiff’s action is based on events that took place at the G. Robert Cotton Correctional

Facility in Jackson, Michigan. ECF No. 1. According to Plaintiff, on May 5, 2019, Defendant

Klotz issued a misconduct ticket to Plaintiff that falsely accused him of possessing bleach in a

bottle that Defendant found in Plaintiff’s locker. ECF No. 25 at PageID.163. Plaintiff alleges that

Defendant issued the ticket in retaliation for a § 1983 action that Plaintiff had brought against

Defendant’s coworkers. ECF No. 1 at PageID.5. At the subsequent misconduct hearing on May

14, 2019, Plaintiff pled not guilty to the alleged misconduct. ECF No. 25 at PageID.163. He

claimed that the bottle’s smell of bleach came from a cleaning solution he used. Id. He also raised

the issue of retaliation, consistent with counsel’s advice. Id. In an opinion dated May 16, 2019, the

ALJ rejected Plaintiff’s allegation of retaliation but dismissed the misconduct ticket because of a

procedural error. Id. On May 22, 2019, Plaintiff filed the instant action. The complaint indicates

that he signed and dated it on May 15, 2019. ECF No. 1.

                                                 B.

       Defendant’s initial brief treated the complaint as though it were based on another

misconduct ticket issued in April 2019. See ECF No. 23. Plaintiff’s response brief clarified that he

was complaining of the May incident. ECF No. 25. In her reply, Defendant was skeptical of

Plaintiff’s response, noting that the statement of facts was more consistent with the April incident.

ECF No. 26 at PageID.171. Defendant ultimately maintained that “either [Plaintiff] was not

referring to the May 5, 2019, misconduct in his complaint, or [Plaintiff] prematurely filed his

lawsuit” because his complaint was dated one day before the ALJ’s opinion. Id. at PageID.172.

Defendant contends that summary judgment is warranted in either case. Id.



                                                -2-
Case 1:19-cv-11509-TLL-RSW ECF No. 34 filed 09/15/20                   PageID.209       Page 3 of 6




                                                 C.

       Magistrate Judge Whalen recommended that Defendant’s motion be denied. In his report,

Magistrate Judge Whalen clarified the standard for exhaustion of misconduct tickets:

       As noted in [Chrzan v. Mackay,], courts in both this district and the Western District
       of Michigan have concluded that, in order to properly exhaust a retaliatory
       misconduct ticket claim, the prisoner must raise that claim at the misconduct
       hearing and, if unsuccessful, in a motion or application for rehearing or in an appeal.

ECF No. 32 at PageID.195 (emphasis in original) (citation omitted). He thus held that Plaintiff’s

failure to seek further administrative review was permissible because Plaintiff raised the issue of

retaliation at the hearing on May 14, 2019 and was not unsuccessful in challenging the ticket. Id.

at PageID.197. Magistrate Judge Whalen also rejected the allegation that Plaintiff’s complaint was

not “brought” before exhaustion. He held that (1) the date of filing, not the date the complaint was

mailed, controls when the action is “brought” for purposes of 42 U.S.C. § 1997e(a), and that (2)

even if the date of mailing controlled, there was a genuine issue of fact remaining. Id. at

PageID.199–200. Magistrate Judge Whalen did, however, agree that if Plaintiff’s complaint was

based on the April 2019 incident, he would not have exhausted his administrative remedies. Id. at

PageID.200

       On August 31, 2020, Defendant filed a timely objection to the Report and

Recommendation. ECF No. 33.

                                                 II.

       Pursuant to Federal Rule of Civil Procedure 72, a party may object to and seek review of a

magistrate judge’s report and recommendation. See Fed. R. Civ. P. 72(b)(2). Objections must be

stated with specificity. Thomas v. Arn, 474 U.S. 140, 151 (1985) (citation omitted). If objections

are made, “[t]he district judge must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). De novo review requires

                                                -3-
Case 1:19-cv-11509-TLL-RSW ECF No. 34 filed 09/15/20                    PageID.210      Page 4 of 6




at least a review of the evidence before the magistrate judge; the Court may not act solely on the

basis of a magistrate judge’s report and recommendation. See Hill v. Duriron Co., 656 F.2d 1208,

1215 (6th Cir. 1981). After reviewing the evidence, the Court is free to accept, reject, or modify

the findings or recommendations of the magistrate judge. See Lardie v. Birkett, 221 F. Supp. 2d

806, 807 (E.D. Mich. 2002).

       Only those objections that are specific are entitled to a de novo review under the statute.

Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties have the duty to pinpoint those

portions of the magistrate’s report that the district court must specially consider.” Id. (internal

quotation marks and citation omitted). A general objection, or one that merely restates the

arguments previously presented, does not sufficiently identify alleged errors on the part of the

magistrate judge. See VanDiver v. Martin, 304 F. Supp. 2d 934, 937 (E.D. Mich. 2004). An

“objection” that does nothing more than disagree with a magistrate judge’s determination, “without

explaining the source of the error,” is not considered a valid objection. Howard v. Sec’y of Health

and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). Without specific objections, “[t]he functions

of the district court are effectively duplicated as both the magistrate and the district court perform

identical tasks. This duplication of time and effort wastes judicial resources rather than saving

them, and runs contrary to the purposes of the Magistrate’s Act.” Id.

                                                 III.

       Defendant’s only objection to the Report and Recommendation is that “[t]he record does

not contain any support for the proposition that [Plaintiff] mailed his complaint after May 15,

2019.” ECF No. 33 at PAgeID.204. As in her reply brief, Defendant relies on the fact that the

complaint was dated May 15, 2019—one day before the ALJ’s opinion was issued. Defendant thus




                                                -4-
Case 1:19-cv-11509-TLL-RSW ECF No. 34 filed 09/15/20                    PageID.211       Page 5 of 6




argues that, absent any evidence to the contrary, Plaintiff must have mailed his complaint

prematurely.

       Defendant seems to misunderstand the basis of Magistrate Judge Whalen’s decision. As

Magistrate Judge Whalen explained,

       The operative date is the date the complaint is filed, not signed. Plaintiff’s complaint
       was filed May 22, 2019, after the hearing decision became available. Even if the
       date the complaint was mailed was considered the date of filing, an issue of material
       fact remains as to whether Plaintiff had possession of the hearing decision before
       mailing the complaint to the Court. Although the complaint is dated May 15th, it
       is certainly possible (and notably there is no evidence to the contrary) that Plaintiff
       did not mail it until the 16th or 17th after reading the decision. Mailing it even as
       “late” as the 17th would still have provided time for the complaint to reach the
       Court by the 22nd. Hence, a reasonable jury could conclude that Plaintiff filed his
       complaint after reading the hearing decision and thus after his claim was exhausted,
       believing that the complaint fully stated his claim regarding the alleged retaliatory
       misconduct ticket.

ECF No. 32 at PageID.199–200 (emphasis in original).

       Defendant only implicitly challenges Magistrate Judge Whalen’s holding that the date of

filing rather than the date of mailing controls. Indeed, when she initially moved for summary

judgment, Defendant seemed to agree that “[Plaintiff] filed his complaint on May 22, 2019.” ECF

No. 23 at PageID.100. Now she seems to urge a different understanding of when a complaint is

“brought” under § 1997e(a); but there is no need to decide the proper standard here. As Magistrate

Judge Whalen indicated, Defendant has not shown when the complaint was mailed. The record

includes only three pieces of pertinent evidence: (1) that the complaint is dated May 15, 2019; (2)

that the date May 20, 2019 is inexplicably written on the envelope; and (3) that the complaint was

received and filed on May 22, 2019. Defendant effectively asks this Court to rule that the mailing

date is dispositive, and that Plaintiff mailed the complaint prematurely, without any basis in law

or fact. Defendant bears the burden of proving exhaustion. Jones v. Bock, 549 U.S. 199, 216

(2007). Defendant has not carried that burden here.

                                                -5-
Case 1:19-cv-11509-TLL-RSW ECF No. 34 filed 09/15/20                                   PageID.212   Page 6 of 6




                                                      IV.

      Accordingly, it is ORDERED that Defendant Kelli Klotz’s objection to the Report and

Recommendation, ECF No. 33, is OVERRULED.

      It is further ORDERED that Magistrate Judge Whalen’s Report and Recommendation,

ECF No. 32, is ADOPTED.

      It is further ORDERED that Defendant Kelli Klotz’s Motion for Summary Judgment, ECF

No. 23, is DENIED.

             Dated: September 15, 2020                                   s/Thomas L. Ludington
                                                                         THOMAS L. LUDINGTON
                                                                         United States District Judge

                                             PROOF OF SERVICE

                     The undersigned certifies that a copy of the foregoing order was served
                     upon each attorney of record herein by electronic means and to Robert
                     Brown #742378, Parnell Correctional Facility, 1780 E. Parnell Rd.,
                     Jackson, MI 49201 by first class U.S. mail on September 15, 2020.

                                                      s/Kelly Winslow
                                                      KELLY WINSLOW, Case Manager




                                                      -6-
